United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-1766
Issued: February 16, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On September 1, 2016 appellant filed a timely application for review from a July 20,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Board docketed the appeal as No. 16-1766.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. In this case, appellant filed a
traumatic injury claim (Form CA-1) alleging that on August 18, 2014 she was injured at work
while opening a sliding glass door that jammed. In a November 3, 2014 decision, OWCP denied
the claim. It found that the claimed work event had not occurred as alleged. On October 20,
2015 appellant requested reconsideration and submitted medical and factual evidence. In a
January 13, 2016 decision, OWCP modified the November 3, 2014 decision to reflect that the
August 18, 2014 incident occurred as alleged. However, it found that the medical evidence
failed to establish that appellant’s diagnosed conditions were caused by the accepted
employment incident.

1

41 ECAB 548 (1990).

By letter dated July 2, 2016, appellant requested reconsideration. She noted that
Dr. Robert J. Harrison, a Board-certified internist, would be submitting a narrative report on
causal relationship. A July 15, 2016 progress note from Dr. Harrison was received by OWCP on
July 19, 2016.
By decision dated July 20, 2016, OWCP acknowledged appellant’s statement that a
medical report would be submitted, but that no medical evidence had been received.
The Board finds that, as OWCP did not review the July 15, 2016 report of Harrison, the
case will be remanded to OWCP to enable it to properly consider all the evidence submitted at
the time of the July 20, 2016 decision. Following such further development as OWCP deems
necessary, it shall issue a de novo decision on appellant’s traumatic injury claim.
IT IS HEREBY ORDERED THAT the July 20, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: February 16, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

